EXHIBIT 10.6.2


SERVICES AGREEMENT




THIS SERVICES AGREEMENT (the “Agreement”) is entered into by and between EMC
Insurance Group Inc. (“Group”), an Iowa corporation, and Employers Mutual
Casualty Company (“EMC”), an Iowa corporation.


WHEREAS, Group is a publicly-held holding company that conducts operations in
property and casualty insurance and reinsurance through its subsidiaries; and


WHEREAS, Group believes it is in its own best interests to enter into an
agreement with EMC for the provision of certain management, administrative, and
operational services; and


WHEREAS, EMC desires to provide certain management, administrative, and
operational services to Group; and
    
WHEREAS, Group and EMC each desire that the management, administrative, and
operational services of EMC be made available as needed;


NOW, THEREFORE, in consideration of the mutual promises stated in this Agreement
and intending to be legally bound, the parties agree as follows:


1
SERVICES PERFORMED BY EMC



Upon request by Group and acceptance and approval by EMC, EMC shall perform
those mutually agreed upon services reasonably required to assist in the
management, administration, and operation of Group, which may include, but not
be limited to, the services set out below. These services shall be performed in
accordance with sound management techniques.


1.1
Productivity and Technology.     EMC will provide systems and services to Group
necessary to provide adequate and appropriate data and processing of data for
the support of Group's operations and business.



1.2
Marketing.



Providing any marketing activities requested by Group.


1.3
    Strategic Planning and Operational Services.



Provide such strategic planning and services for the management of the
operations of Group as mutually agreed.










--------------------------------------------------------------------------------




1.4
    Legal Services.



Provide or arrange for the provision of such legal services as are necessary to
meet the needs of Group.


1.5
    Property and Equipment.



Provide the property and equipment required by Group to carry out its business.
Title to any property purchased shall be held by EMC.


1.6
Administrative Services. Provide Group with administrative functions requested
by Group.



1.7
    Human Resources. Group utilizes EMC employees.

 
1.8
Financial. Assist Group with certain financial services, including, but not
limited to maintenance of appropriate banking relationships, including the
establishment, maintenance, and/or transfer or termination of bank accounts in
the name of Group, in accordance with Group authorization.



1.9
Insurance and Reinsurance. Assist Group in obtaining and maintaining general
liability insurance, including professional liability insurance, directors and
officers liability insurance, reinsurance, and any bonds or other insurance
necessary and appropriate.



1.10
Internal Audit.     Develop, maintain, and perform internal audit functions.



2
    Notwithstanding anything in this Agreement to the contrary, EMC shall have
no financial responsibility for any cost or expense relating to the operation of
Group.



3
    Compensation. Group shall reimburse EMC for salaries of certain EMC
employees based on an annual estimate of the percentage of the time spent
working for Group. Payroll taxes and employee benefits will be allocated based
on the prior year ratio of these consolidated expenses to salaries. Rent for the
use of EMC property will be based on square footage of space utilized. Other
expenses such as travel, printing and postage charges will be allocated based
upon actual usage. Payments for all said salaries, expenses and/or costs shall
be due to EMC no later than forty-five (45) days after the end of each quarter.



4
    Effective Date. Subject to any necessary regulatory approval, the effective
date of this Agreement shall be December 31, 2007.



5
    Term. The term of this Agreement shall be for a period of one (1) year, and
will automatically extend for additional one (1) year terms unless written
notice is given by one of the parties at least ninety (90) days prior to the
expiration of the then-current one-year term, in accordance with the
requirements set out below.





--------------------------------------------------------------------------------






6
Termination. Either party may terminate this Agreement upon ninety (90) days
prior written notice to the other party. Notwithstanding the foregoing sentence,
the parties may agree to a shorter termination period by written agreement
signed by both parties.



Either party may terminate this Agreement at any time upon delivery of written
notice to the other (i) if the other party applies for or consents to the
appointment of a receiver, trustee, or liquidator of all or a substantial part
of its assets, files a voluntary petition in bankruptcy, admits in writing its
inability to pay its debts as they become due, makes a general assignment for
the benefit of creditors, files a petition or an answer seeking reorganization
or arrangement with creditors or taking advantage of any insolvency law; or (ii)
if an order, judgment, or decree is entered by a court of competent jurisdiction
adjudicating the other party bankrupt or insolvent, approving a petition seeking
reorganization, or appointing a receiver, trustee or liquidator of all or a
substantial part of its assets.


In the event of termination by either party for any reason, EMC shall (i)
proceed to transfer all of its responsibilities under this Agreement to Group,
or any management company designated by Group, in an orderly fashion subject to
a full and complete accounting, and (ii), if so requested by Group, make a good
faith effort to find another company to provide the services performed by EMC
for the benefit of Group pursuant to this Agreement.


This Agreement shall be binding upon and inure to the benefit of the parties
hereto and to the benefit of their respective successors and assigns.


7
Independent Contractors. Nothing in this Agreement shall affect the separate
identities of Group and EMC. Except as specifically agreed herein, neither party
to this Agreement intends to be the partner or agent of the other. Neither party
intends to limit the other party in any manner in the conduct of its businesses,
ventures, or activities not specifically provided for in this Agreement.



8
Amendments. This Agreement may be amended at any time by mutual agreement of the
parties, provided that any amendment shall be in writing signed by both parties
and shall be subject to regulatory approval before it becomes effective.



9
Indemnity.



Group shall indemnify and hold harmless EMC and will reimburse EMC for any loss,
liability, claim, damage, expense, including cost of investigation and defense
and reasonable attorney fees and expenses, sustained or incurred by EMC arising
out of or relating to any breach by Group of its duties, obligations, or
representations under this Agreement.


EMC shall indemnify and hold harmless Group and will reimburse Group for any
loss, liability, claim, damage, expense, including cost of investigation and
defense and reasonable attorney fees and expenses, sustained or incurred by
Group arising out of or relating to any breach by EMC of its duties,
obligations, or representations under this Agreement.




--------------------------------------------------------------------------------






10
Counterparts. This Agreement may be executed in several counterparts, each of
which will be deemed an original and all of which shall constitute but one and
the same instrument, but none of which will be deemed to be binding unless and
until all parties have signed this Agreement.





IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the 2nd
day of January, 2008, to be effective as of December 31, 2007.








EMPLOYERS MUTUAL CASUALTY COMPANY


By:
/s/ Bruce G. Kelley
 
Bruce G. Kelley
 
President and Chief Executive Officer







EMC INSURANCE GROUP INC.




By:
/s/ William A. Murray
 
William A. Murray
 
Executive Vice President & Chief Operating Officer





